UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7230



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MIGUEL VERAS; DAVID VERAS,

                                               Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-95-
91-MJG, CA-98-390-MJG, CA-98-391-MJG)


Submitted:   October 8, 1998                 Decided:   October 29, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miguel Veras, David Veras, Appellants Pro Se. Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order denying their

motion for an extension of time to file their motion under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998) and district court’s order

denying their § 2255 motion. The district court granted a certif-

icate of appealability. We have reviewed the record and the dis-

trict court’s opinions and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See United States

v. Veras, Nos. CR-95-91-MJG; CA-98-390-MJG; CA-98-391-MJG (D. Md.

Apr. 15, 1997 & July 8, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2